                                                                            ^TES DIS^^
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


                                                                                 DISTRICT
UNITED STATES OF AMERICA,

                                                   ORDER
                V.

                                                   I:I9-MR-00002 EAW
DONALD BRENNAN,

                      Defendant.



       WHEREAS the Court previously found pursuant to 18 U.S.C. § 4241(d) that

defendant Donald Brennan ("Defendant") is presently suffering from a mental disease or

defect rendering him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings against him or to assist properly in his defense

(see Dkt. 11); and

       WHEREAS the Court committed Defendant to the custody of the Attorney General

pursuant to 18 U.S.C. § 4241(d) for such a reasonable period of time, not to exceed four

months, as necessary to determine whether there is a substantial probability that in the

foreseeable future he will attain the capacity to permit the proceedings to go forward (see

Dkt. 11); and

       WHEREAS pursuant to 18 U.S.C. § 4241(d), the Court further ordered the Attorney

General to "hospitalize the defendant for treatment in a suitable facility ... for an additional

reasonable period of time until (A)the defendant's mental condition is so improved that




                                             - I
trial may proceed, if the Court finds that there is a substantial possibility that within such

additional period of time the defendant will attain the capacity to permit the proceedings

to go forward; or(B)the pending charges against the defendant are disposed of according

to law, whichever is earlier" {United States v. Donald Brennan, 18-mj-05083, Dkt. 19 at

2-3); and

       WHEREAS the Court is now in receipt of an evaluation from the medical staff at

the Federal Medical Center in Butner, North Carolina ("FMC-Butner"), opining that

Defendant's "medical condition continues to render him not competent to proceed to trial"

and that "he will not recover from his mental condition to the extent that he would become

competent in the future"(Dkt. 34 at 12); and

       WHEREAS pursuant to 18 U.S.C. § 4241(d), it is ultimately the responsibility of

the Court to determine whether Defendant's mental condition has improved so as to permit

the proceedings to go forward {see United States v. Brennan, 928 F.3d 210, 216 (2d Cir.

2019)("[BJefore [Defendant] can be considered permanently incompetent, a court must

determine whether there is a substantial probability that in the foreseeable future he will

attain the capacity to permit the criminal proceedings to go forward following a mandatory

commitment as outlined in 18 U.S.C. § 4241(d)." (quotation and original alteration

omitted)));




                                            -2-
       It is hereby

       ORDERED that a hearing to determine whether Defendant is permanently

incompetent is set for August 8, 2019, at 10:30 a.m.; and it is further

       ORDERED that the hearing shall be conducted via video conference, with

Defendant appearing via video from FMC-Butner, counsel appearing via video from the

courthouse in Buffalo, New York, and the Court presiding from the courthouse in

Rochester, New York; and it is further

       ORDERED that, if any party intends to present any witnesses or evidence at the

hearing, apart from the medical evaluation from FMC-Butner, they shall inform the Court

of such intent by letter, copied to opposing counsel, by no later than August 2, 2019.

       SO ORDERED.




                                                   ELIZABET^. TOI^RD
                                                   Unite^l^tates District Judge
Dated:        July 29, 2019
              Rochester, New York




                                            -3 -
